Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-16, and 19-23 are allowed.
Reasons for Overcoming the Art of Record
The following is examiner's statement of reasons for overcoming the art of record:
The allowed claims include a combination of limitations that result in a very specific set of steps that were not obvious in view of the art of record. At a high level the invention provides a user of an advertisement monitoring system to view a record of past impressions of a particular advertisement including screenshots captured on a plurality of user devices and metadata collected along with the advertisement impression, displaying this information to the user after the user is verified by decrypting the information, receiving a selection from the user to ban the advertisement, and communicating the ban request to the developer of the advertisement and preventing the advertisement from being served. These concepts are exemplified in independent claim 1, which includes 21 steps that place the concepts in the context of an online advertisement delivery system with a user interface for reviewing and controlling the display of advertisement impressions on user devices. The art of record discloses screen capture of advertisements as displayed on user devices, as well as metadata.
However, the claims offer a very high amount of detail and specific limitations which are not necessary in a typical advertisement review system because the claimed invention maintains data security by allowing an impression buyer and an impression seller to have different access to the data recorded during advertisement display on the plurality of user devices and a specific set of data for display in the user interface. Thus, the high level of detail in combination with specific functions renders the claims allowable over the art of record.

Regarding 35 U.S.C. § 101:
The claims include the abstract concepts of an impression seller or impression buyer reviewing and banning advertisements in an advertisement delivery system. The claims fall under Methods of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). This is a solution to a business arrangement between an operator of an advertisement delivery system and impression buyers and impression sellers.
Under Step 2A Prong 2 the claims include a combination of the additional elements of a plurality of user devices, encrypted metadata associated with advertisements, access information for an impression seller or impression buyer, screenshots of advertisements as captured from the plurality of user devices, specific metadata associated with a selected advertisement from a visual history of previously displayed advertisements, several user interface elements, and communicating a ban request to the advertisement developer. The ordered combination of these additional elements offers more than merely adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). The ordered combination of steps applies the judicial exception to a combination of additional elements and functions, which amounts to meaningfully more than generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e).
Closely Related Prior Art:
Examiner sets forth the following references as being the closest to the applicant's inventive concept:
Goodheart et al. (Pub. #: US 2017/0316431 A1): Goodheart describes an online advertising asset management system that collects data from the presentation of online advertisements and presents it to users of the system for review of the advertisements served by the system.
Coladonato et al. (Pub. #: US 2010/0145762 A1): Coladonato teaches an advertisement review system that presents a user interface to a user that allows the user to ban a particular advertisement from being served by the system.
Friedlander (Pub. #: US 2007/0300179 A1): Friedlander teaches a technique that captures screenshots of end user devices and the applications being used on the end user devices.
Hahn et al. (Pub. #: US 2011/0313850 A1): Hahn teaches an online advertisement review system that allows a user to review online advertisement serving data but requires the user to login into the system.
The Final Office Action dated 7 January 2022 applied several additional references to the dependent claims. These references provide further examples of techniques applicable to online advertisement reviewing systems. An NPL search yielded descriptions of online advertisement management systems, but these sources generally failed to much detail as to how these processes are implemented, therefore the references cited represent more of an overview of system extant at the time the invention was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688